t c memo united_states tax_court burton f tucker petitioner v commissioner of internal revenue respondent docket no filed date burton f tucker pro_se julia l wahl for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for default under rule respondent determined deficiencies of dollar_figure 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code continued dollar_figure dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively and additions to tax under sec_6651 of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2001 sec_2002 and respectively background at the time the petition was filed petitioner resided in pennsylvania respondent filed an answer in which he denied the material allegations of fact contained in the petition and made affirmative allegations in support of his position regarding the period of limitations and the additions to tax on date petitioner was given notice that this case was set for trial at the court’s session to begin on date in pittsburgh pennsylvania the notice advised petitioner that his failure to appear may result in entry of decision against him an accompanying standing_pretrial_order specified actions the parties were required to perform in preparation for trial including the exchange of documents the preparation of a stipulation of facts the requirement that a pretrial memorandum be filed not less than days before the first day of the trial session that the parties be ready for trial on date and that continued in effect for the years in issue the court might impose appropriate sanctions including dismissal for any unexcused failure to comply with the order by letter dated date respondent invited petitioner to a date conference at respondent’s office in pittsburgh pennsylvania to prepare his case for trial petitioner did not appear but responded by letter dated date as follows my attendance will not occur on june 19th pincite a m due to a medical_condition nor in the future unless you agree to the stipulation and sic follows the pre trial conference is unnecessary because the only issue that could be stipulated is the non-signing of the form_4340 official tax_assessment records on date respondent served on petitioner respondent’s request for production of documents and respondent’s interrogatories to petitioner petitioner’s response to each request for production of documents was object to sic broad and vague irrelevant and immaterial not relevant to the matter at hand with the exception of one interrogatory petitioner responded to each interrogatory as follows object i respectfully decline under the 1st 4th and 5th 2respondent’s interrogatory no asked petitioner to describe the method of financial recordkeeping employed in his dental practice and asked who maintained those records petitioner’s response was in house tax accountant the records were maintained by myself amendment sic of the united_states constitution petitioner is more than willing to fully answer if immunity is given from criminal prosecution by this honorable court respondent filed with the court motions to compel responses to the request for production of documents and the interrogatories on date on date the court directed petitioner to produce and make available to respondent for inspection and copying the documents requested in respondent’s request for production of documents or file a reply stating adequate reasons why the requested documents or some part thereof cannot or should not be produced by date petitioner did not produce any documents in response to the court’s order but submitted a response objecting to each request stating i respectfully decline under the 1st 4th and 5th amendments of the united_states constitution petitioner is more than willing to fully produce if immunity is given from criminal prosecution by this honorable court on date the court directed petitioner to answer respondent’s interrogatories to petitioner by date on date petitioner responded that he had already sent his answer to respondent’s interrogatories and that he had responded with good-faith objections to discovery requested by respondent on date respondent filed motions to impose sanctions alleging that petitioner’s responses to respondent’s interrogatories and request for production of documents were inadequate by orders dated date the court set respondent’s motions to impose sanctions for hearing on date in our orders we advised both parties to be prepared for trial on date regardless of how we might rule on respondent’s motions to impose sanctions respondent also filed a motion to show cause why proposed facts and evidence should not be accepted as established pursuant to rule f on date petitioner’s response filed date stated that he agreed with proposed stipulation paragraph sec_1 and respondent alleges that petitioner’s remaining responses were inadequate and on date respondent filed a motion for entry of order under rule f that matters be deemed stipulated by order dated date the court set respondent’s rule f motion for hearing on date the parties were again advised to be prepared for trial on date regardless of how we might rule on respondent’s motion petitioner did not file a pretrial memorandum as required in our standing_pretrial_order on date petitioner filed a motion for continuance which was denied the same day the court served a copy of the order denying petitioner’s motion to continue on petitioner by both regular mail and certified mail in addition the court sent a copy of that order to petitioner via overnight mail the court’s order again advised the parties to be prepared for trial on date this case was regularly called for trial at the trial session of this court on date at pittsburgh pennsylvania counsel for respondent appeared and announced she was ready for trial no appearance was made by or on behalf of petitioner and respondent filed a motion for default after issuing an order to show cause under rule f on date and receiving petitioner’s response we ordered that the paragraphs and exhibits in respondent’s proposed stipulation of facts that petitioner had admitted would be deemed stipulated the deemed stipulation is incorporated in the record respondent also filed motions to impose sanctions regarding respondent’s interrogatories and request for production of documents considering the posture of the case we determined that these motions for sanctions are moot rule b provides discussion b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal for purposes of paragraphs c and d of this rule petitioner’s failure to appear at trial and his failure to follow the provisions of our standing_pretrial_order are grounds upon which the court may dismiss a case and enter a decision against the taxpayer see gross v commissioner tcmemo_2008_218 tax ct memo lexi sec_214 at a dismissal and decision against petitioner for the deficiencies determined in the notice_of_deficiency is an appropriate sanction in this case see silver v commissioner tcmemo_2008_ tax ct memo lexis at rule a provides a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper or may impose such sanctions see eg rule as the court may deem appropriate the court may in its discretion conduct hearings to ascertain whether a default has been committed to determine the decision to be entered or the sanctions to be imposed or to ascertain the truth of any matter failure to appear at trial is a ground for default and the court may enter a decision against the defaulting party an appropriate sanction for a default is to deem facts alleged by respondent in the answer to be true see 91_tc_1049 aff’d 926_f2d_1470 6th cir silver v commissioner tax ct memo lexis at a taxpayer’s failure to appear at trial and failure to comply with the orders of the court are proper bases for deeming the affirmative allegations in the answer to be true and entering a decision against the party in default see smith v commissioner t c pincite- we therefore hold that petitioner is in default and that the affirmative allegations in respondent’s answer are deemed true before we can enter a decision against petitioner we must first address petitioner’s allegation that assessment is barred by the three-year statute_of_limitations of sec_6501 in the petition petitioner alleged that the date notice_of_deficiency was issued more than three years after he filed hi sec_2001 through federal_income_tax returns this is an issue on which respondent has the burden_of_proof see breen v commissioner tcmemo_1983_645 tax ct memo lexi sec_144 at in his answer respondent affirmatively alleged that petitioner’s income_tax returns for the taxable_year sec_2001 sec_2002 and were due to be filed on or before april of each respective following year that petitioner filed hi sec_2001 sec_2002 and income_tax returns on date and that the notice_of_deficiency for the taxable_year sec_2001 sec_2002 and years in issue was timely sent to petitioner by certified mail on date which was before the expiration of the three-year period for assessment applicable under sec_6501 these allegations are deemed admitted furthermore in petitioner’s date response to the court’s order regarding respondent’s proposed stipulation of facts petitioner stated that he agreed hi sec_2001 through federal_income_tax returns were filed on date and that the notice_of_deficiency was dated date accordingly petitioner has in fact admitted all of the facts necessary to find that respondent mailed the date notice_of_deficiency to petitioner within the three-year period of limitations under sec_6501 respondent has met his burden_of_proof on this issue therefore we hold that assessment of the deficiencies is not barred by the statute_of_limitations respondent also determined that petitioner is liable under sec_6651 for additions to tax for fraudulent_failure_to_file for each year in issue section f imposes an addition_to_tax of up to of the amount of tax required to be shown on the return where the failure_to_file a federal_income_tax return is due to fraud r espondent must prove by clear_and_convincing evidence that petitioner underpaid his income_tax and that some part of the underpayment was due to fraud 102_tc_632 there is no question that petitioner’s failure to timely file returns resulted in an underpayment for each year his delinquent returns filed in show significant amounts of unpaid tax to establish fraudulent intent the commissioner must prove that a taxpayer intended to evade a tax known or believed to be owed by conduct intended to conceal mislead or otherwise prevent the collection of tax see 92_tc_661 akland v commissioner tcmemo_1983_249 tax ct memo lexi sec_536 at aff’d 767_f2d_618 9th cir the existence of fraud is a question of fact that must be considered on the basis of an examination of the entire record and the taxpayer’s entire course of conduct see petzoldt v commissioner t c pincite respondent’s burden of proving fraud can be met by facts deemed admitted and in the case of a default facts alleged by respondent in the answer are deemed to be true judgment for respondent is proper if the deemed facts are sufficient to show that petitioner fraudulently failed to file his tax returns for and see smith v commissioner t c pincite7 with respect to the additions to tax under sec_6651 the entry of a default judgment has the effect of deeming admitted all of respondent’s factual and conclusory allegations relating to sec_6651 that are set forth in the answer see id pincite the requisite fraudulent intent may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes the taxpayer knew or believed he owed see 80_tc_1111 vogt v commissioner tcmemo_2007_209 tax ct memo lexi sec_212 at aff’d 336_fedappx_758 9th cir courts have developed several objective badges_of_fraud including understatement of income inadequate records failure_to_file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with taxing authorities filing false forms w-4 employee’s withholding allowance certificate failure to make estimated_tax payments dealing in cash engaging in a pattern of behavior that indicates an intent to mislead and filing false documents see vogt v commissioner tax ct memo lexi sec_212 at see also 796_f2d_303 9th cir aff’g tcmemo_1984_601 cooley v commissioner tcmemo_2004_49 u s tax ct lexi sec_27 at no single factor is necessarily sufficient to establish fraud however a combination of several of these factors may be persuasive evidence of fraud see vogt v commissioner tax ct memo lexi sec_212 at the following facts alleged in respondent’s answer that are deemed true support respondent’s determination of the sec_6651 addition_to_tax during the taxable_year sec_2001 sec_2002 and petitioner was self-employed as a dentist petitioner’s books_and_records were maintained and his income_tax returns for the years here involved were filed on the cash_method_of_accounting during the year sec_2001 sec_2002 and petitioner received the following gross_receipts from his dentistry practice dollar_figure big_number big_number big_number during the year sec_2002 and petitioner received additional income of dollar_figure dollar_figure and dollar_figure respectively during the year petitioner received dollar_figure in income from the sale of stock for tax years prior to petitioner reported income from his dental practice on forms schedule c filed with petitioner’s timely filed federal_income_tax returns in petitioner transferred his dental practice to the zubov associates trust a_trust over which he exercised complete control thereafter petitioner did not report dental practice income on timely filed individual income_tax returns and zubov associates did not file income_tax returns petitioner was the defendant in the criminal case of united_states of america v burton f tucker crim no m d pa the indictment filed in that case on date charged petitioner with three counts of evading income taxes in violation of sec_7201 for the years and petitioner entered a plea of guilty to count ii of the indictment on date count ii of the indictment states count ii that during the calendar_year burton f tucker a resident of waynesboro pennsylvania had and received taxable_income in the sum of approximately dollar_figure that upon said taxable_income there was owing to the united_states an income_tax of approximately dollar_figure self employment_tax of approximately dollar_figure and tax due to his withdrawal from a qualified_retirement_plan of approximately dollar_figure that well knowing and believing the foregoing facts burton f tucker on or about date in the middle district of pennsylvania did willfully attempt to evade and defeat said tax due and owing him to the united_states of america for said calendar_year by failing to make an income_tax return on or before date as required_by_law to any proper officer of the internal_revenue_service by failing to pay to the internal_revenue_service said taxes and by engaging in the following affirmative acts of evasion a on or about date and continuing through taxable years and burton f tucker concealed and attempted to conceal from all proper officers of the united_states of america his true and correct income by falsely claiming that his was earned by a_trust entitled zubov associates which was actually controlled by burton f tucker b during the taxable years and burton f tucker concealed and attempted to conceal from all proper officers of the united_states of america his true and correct income by wiring hundreds of thousands of dollars to offshore accounts c from on or about date and continuing thereafter until the date of this indictment burton f tucker has sent numerous pieces of correspondence to the internal_revenue_service and elsewhere in which he repeatedly refused to comply with internal_revenue_service laws or to pay any federal tax in violation of title_26 united_states_code sec_7201 on date the united_states district_court for the middle district of pennsylvania entered an order adjudging petitioner guilty of tax_evasion for the taxable_year pursuant to petitioner’s guilty plea in that proceeding during the tax_year sec_2001 sec_2002 and petitioner made wire transfers of substantial sums of money from the zubov associates bank account number ending in to an offshore bank account or bank accounts one reason that petitioner transferred his dental practice to the zubov associates trust deposited income from his dental practice into the zubov associates bank account and transferred money offshore was to conceal from respondent that he had taxable_income which would require him to timely file income_tax returns petitioner was aware of his obligation to timely file correct federal_income_tax returns for the year sec_2001 sec_2002 and petitioner did not file income_tax returns for the year sec_2001 sec_2002 and until date a date which was years after the due_date of the returns petitioner’s failure to timely file hi sec_2001 sec_2002 and federal_income_tax returns was fraudulent and not due to reasonable_cause petitioner is liable for the fraudulent_failure_to_file penalty pursuant to sec_6651 for the taxable_year sec_2001 sec_2002 and the facts reveal numerous badges_of_fraud including petitioner willfully failed to file income_tax returns or make payments for the years in issue petitioner failed to report substantial income for the years in issue petitioner attempted to conceal assets and income petitioner’s actions during the years in issue were a continuation of a fraudulent scheme for which he was criminally indicted and pleaded guilty and petitioner failed to cooperate with respondent we find that respondent has proven by clear_and_convincing evidence that petitioner’s failure_to_file timely returns for the years in issue was fraudulent accordingly we will grant respondent’s motion for default and enter a decision as to the deficiencies and additions to tax determined in the notice_of_deficiency to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
